Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to the preliminary amendment filed on 9/10/2019. Claims 1-3, 5-7, 9-18, and 20-25 are presently pending. Claims 4, 8, and 19 have been canceled by the Applicant. 
 
Allowable Subject Matter

Claims 1-3, 5-7, 9-18, and 20-25 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 20, and 25 (and their respective dependent claims) are allowed.

As to the closest prior art:
Brown, USPGPUB 2008/0228749 (hereinafter “Brown”) teaches an automated mechanism of automatically tagging video content (Abstract). The mechanism provides active/ automated assistance in assigning appropriate tags to a particular piece of content (Figs. 1-5).
John et al., USPGPUB 2012/0072845 (Hereinafter “John”) teaches a system and method for classifying live media tags into types (Figs. 3-8).
Motiwala et al., USPGPUB 2013/0071087 (hereinafter “Motiwala”) teaches a method and system for identifying video data, retrieving, and displaying the metadata for modifications/ edits and transmitting the same to  destination servers (Fig. 6). 

Claims 1, 20, and 25 comprise a unique combination of elements that are not taught or suggested by the art of record (Brown, John, Motiwala), either alone or in combination, or any other prior art available to the Examiner at this time, when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contacts


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421